DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Preliminary Amendment filed on 01/21/20.  Accordingly, claims 1-10 are currently pending.
Claim Objections
Claims 6-10 are objected to because of the following informalities, and appropriate correction is required.
-Claim 6, lines 13-14, the limitation “the current time indicated by the watch hands” is lack of antecedent basis.  It is suggested that the limitation is changed to –a current time indicated by the watch hands--.
-Claim 6, lines 14-15, recites the limitation “receiving a time error transmitted back from the mobile terminal after comparing the current time indicated by the watch hands with the current time of the mobile terminal”.  It is unclear on whether the “current time indicated by the watch hands” is compared with the “current time of the mobile terminal” by the “mobile terminal” or the claimed “device” (recited on line 1).  For better clarification, the limitation is suggested to by changed to -- receiving a time error transmitted back from the mobile terminal after comparing, by the mobile terminal, the current time indicated by the watch hands with the current time of the mobile terminal--.
-Claim 6, lines 20, recites the limitation “determining a current time indicated by the watch hands”.  It is unclear on the relationship between the “current time indicated by the watch hands” comprised in the limitation with the “current time indicated by the watch hands” previously recited on lines 13-14.  For better clarification, the limitation is suggested to by changed to -- determining the current time indicated by the watch hands—in order to refer the former to the latter.
-Claim 9, lines 18-19, the limitation “the current time indicated by the watch hands” is lack of antecedent basis.  It is suggested that the limitation is changed to –a current time indicated by the watch hands--.
-Claim 9, lines 19-20, recites the limitation “receiving a time error transmitted back from the mobile terminal after comparing the current time indicated by the watch hands with the current time of the mobile terminal”.  It is unclear on whether the “current time indicated by the watch hands” is compared with the “current time of the mobile terminal” by the “mobile terminal” or the claimed “light smart watch” (recited on line 1).  For better clarification, the limitation is suggested to by changed to -- receiving a time error transmitted back from the mobile terminal after comparing, by the mobile terminal, the current time indicated by the watch hands with the current time of the mobile terminal--.
-Claim 9, lines 25, recites the limitation “determining a current time indicated by the watch hands”.  It is unclear on the relationship between the “current time indicated by the watch hands” comprised in the limitation with the “current time indicated by the watch hands” previously recited on lines 18-19.  For better clarification, the limitation is suggested to by changed to -- determining the current time indicated by the watch hands—in order to refer the former to the latter.
	-Claims, depended on above claims, are therefore also objected.
Claim Rejections - 35 USC § 112
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a communication unit for wirelessly communicating with a mobile terminal to acquire a current time of the mobile terminal, and/or, for receiving a calibration command transmitted from the mobile terminal, transmitting the current time indicated by the watch hands to the mobile terminal, and receiving a time error transmitted back from the mobile terminal after comparing the current time indicated by the watch hands with the current time of the mobile terminal” in claim 6 and “a communication unit for wirelessly communicating with a mobile terminal to acquire a current time of the mobile terminal, and/or, for receiving a calibration command transmitted from the mobile terminal, transmitting the current time indicated by the watch hands to the mobile terminal, and receiving a time error transmitted back from the mobile terminal after comparing the current time indicated by the watch hands with the current time of the mobile terminal” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the
claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “communication unit” in claims 6 and 9 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no disclosure of adequate structure, either explicitly or inherently, to perform the claimed functions of “wirelessly communicating with a mobile terminal to acquire a current time of the mobile terminal”, and/or, “ receiving a calibration command transmitted from the mobile terminal, transmitting the current time indicated by the watch hands to the mobile terminal, and receiving a time error transmitted back from the mobile terminal after comparing the current time indicated by the watch hands with the current time of the mobile terminal”. These functions are not adequate structure.
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.
	Claims, depended on above claims, are therefore also rejected.
Allowable Subject Matter
Claims 1-5 are allowed.
Conclusion
References 20180260056, 20170154566, 20180039232 and 20070268786 are cited because they are pertinent to the claimed method and associated system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG PHU/
Primary Examiner
Art Unit 2632